     Case 2:19-cv-00968-JCM-BNW Document 10 Filed 08/13/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
     Christina V. Miller, Esq.
 3   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 6   Attorneys for Plaintiff, Ditech Financial LLC
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   DITECH FINANCIAL LLC,                             Case No.: 2:19-cv-00968-JCM-BNW
10
                      Plaintiff,                       STIPULATION AND ORDER FOR
11                                                     EXTENSION OF TIME TO RESPOND
             vs.                                       TO DEFENDANT’S MOTION TO
12                                                     DISMISS COMPLAINT [ECF NO. 9]
     PARK BONANZA EAST TOWNHOUSE
13
     OWNERS ASSOCIATION, INC.,
14
                      Defendant.
15
16           Plaintiff Ditech Financial, LLC (“Ditech”) and Defendant Park Bonanza East Townhouse
17   Owners Association, Inc. (the “HOA”), by and through their respective counsel of record, hereby
18   stipulate and agree as follows:
19           WHEREAS, on August 5, 2019, the HOA filed a Motion to Dismiss Ditech’s Complaint.
20   ECF No. 9.
21           WHEREAS, the current deadline for Ditech to respond to the Motion to Dismiss is set for
22   August 19, 2019.
23           WHEREAS, counsel for Ditech will be out of the office from August 14, 2019 through
24   August 18, 2019, and has discussed with the HOA’s counsel a request for brief extension of time
25   to respond to the HOA’s Motion to Dismiss. The parties are also continuing to explore settlement
26   possibilities.
27           WHEREFORE, based on the foregoing,
28   ///



                                               Page 1 of 2
     Case 2:19-cv-00968-JCM-BNW Document 10 Filed 08/13/19 Page 2 of 2




 1          IT IS HEREBY STIPULATED AND AGREED that the deadline for Ditech to respond
 2   to the HOA’s Motion to Dismiss [ECF No. 9] should be extended from August 19, 2019, to
 3   September 3, 2019.
 4          IT IS SO STIPULATED.
 5   DATED this 12th day of August, 2019.            DATED this 12th day of August, 2019.
     WRIGHT, FINLAY & ZAK, LLP                       GORDON REES SCULLY
 6
                                                     MANSUKHANI, LLC
 7
     /s/ Christina V. Miller, Esq.                   /s/ Wing Yan Wong, Esq.
 8   Christina V. Miller, Esq.                       Wing Yan Wong, Esq.
     Nevada Bar No. 12448                            Nevada Bar No. 13622
 9
     7785 W. Sahara Ave., Suite 200                  300 South Fourth Street, Suite 1550
10   Las Vegas, NV 89117                             Las Vegas, NV 89101
     Attorneys for Plaintiff, Ditech                 Attorneys for Defendant, Park Bonanza
11   Financial LLC                                   East Townhouse Owners Association
12
13
14          IT IS SO ORDERED.
15                August 14, 2019.
            DATED _____________________, 2019.
16
17
18                                                  _________________________________
                                                    UNITED  STATES
                                                    MAGISTRATE      DISTRICT JUDGE
                                                                 JUDGE
19
20
21
22
23
24
25
26
27
28



                                            Page 2 of 2
